Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Jung Shim on 6 April 2021.

The application has been amended as follows: in the claims, please amend claims 1 and 7 as follows; please add claims 14 and 15.
	1.	(Currently Amended)	A curved laminated glass for automobile comprising:
	a curved soda lime glass; and
	a curved thin plate glass provided on a concave surface of the curved soda lime glass,
	wherein a thickness of the curved soda lime glass is larger than a thickness of the curved thin plate glass, 
	wherein a first surface of the curved thin plate glass is adjacent to the curved soda lime glass, and compressive bending stress is formed on a second surface of the curved thin plate, which is opposite to the first surface of the curved thin plate glass,
wherein the curved thin plate glass is non-tempered alkali-free glass including 26 wt% to 29 wt% of Al2O3 
wherein a Vickers hardness ratio of the curved soda lime glass to the curved thin 

	7.	(Currently Amended)	A method for manufacturing a curved laminated glass for automobile, the method comprising:
	preparing a curved soda lime glass;
	providing a thin plate glass which is flat on a concave surface of the curved soda lime glass; and
	laminating the thin plate glass onto the concave surface of the soda lime glass by elastically deforming the thin plate glass to form a curved thin plate glass,
	wherein a thickness of the curved soda lime glass is larger than a thickness of the curved thin plate glass, 
	wherein a first surface of the curved thin plate glass is adjacent to the curved soda lime glass, and compressive bending stress is formed on a second surface of the curved thin plate, which is opposite to the first surface of the curved thin plate glass,
wherein the curved thin plate glass is non-tempered alkali-free glass including 26 wt% to 29 wt% of Al2O3 
wherein a Vickers hardness ratio of the curved soda lime glass to the curved thin plate glass is 1 : 1.1 to 1 : 1.3

	14.	(New)	The curved laminated glass for automobile of claim 1, wherein the curved thin plate glass has a Vickers hardness of 5.5 GPa to 7 GPa.

15.	(New)	The method of claim 7, wherein the curved thin plate glass has a Vickers hardness of 5.5 GPa to 7 GPa.


Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 16/348,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 16/348,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-3, 6, and 14; and claims 7-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The limitation that the thin plate glass has a compressive bending stress means that to be of relevance, prior art glass laminates have to be cold-bent glass laminates (as opposed to any glass laminate that is bent).  Of such cold-bent glass laminates, the usage of the type of alkali-free glass as required in claim 1 as amended above is neither taught nor suggested by the prior art.  As discussed in previous Office Actions, the prior art suggests the usage of a non-tempered thinner glass that may be elastically deformed, and that this thinner glass may be an alkali-free glass having a composition that overlaps the composition of the alkali-free glass disclosed in the instant application.  However, as amended, the amount of Al2O3 contained in the alkali-free glass is 26-29 wt.%, which is outside of the range taught in the prior art.  It is noted that Vicker’s Hardness of 5.5 GPa – 7 GPa is generally expected of alkali-free aluminosilicate glasses (e.g. U.S. 2009/0226671 A1, U.S. 2015/0064411 A1, U.S. 2015/0210588 A1, and U.S. 2O3 content within the claimed range.
Claim 7, being directed to a method for making the laminated glass of claim 1, is also considered patentable over the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to cold-bent glass laminates or glass sheets exhibiting the claimed Vicker’s Hardness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Z. Jim Yang/Primary Examiner, Art Unit 1781